Name: Commission Regulation (EEC) No 3377/85 of 29 November 1985 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe for the 1985 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 11 . 85 Official Journal of the European Communities No L 321 /65 COMMISSION REGULATION (EEC) No 3377/85 of 29 November 1985 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe for the 1985 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 A difference is hereby found between the basic price and the foreseeable market price during the 1985 marketing year for the following regions : Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1312/85 (2), and in particular Article 15 (10) thereof, Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to compensate for the loss of income sustained by producers of sheepmeat ; Region 2 3 4 5 6 Difference in ECU/100 kg 41,915 49,915 121,915 70,231 140,915. Article 2 1 . The estimated amount of the premium payable per ewe and per region is as follows : Whereas pursuant to Article 5 (4) of Regulation (EEC) No 1837/80 and to enable an advance payment to be made to sheepmeat producers operating in less-favoured agricul ­ tural areas, the foreseeable loss of income should be esti ­ mated in the light of the foreseeable trend in market prices ; Region Estimated amount of the premium payable per ewe in ECU 2 3 4 5 6 7,964 11,480 21,945 11,237 25,365. Whereas under Article 5 (3) of Regulation (EEC) No 1837/80 the amount of the premium per ewe and per region is obtained by multiplying the loss of income referred to in Article 5 (2) by a coefficient expressing for each region the normal annual average production of lamb meat per ewe expressed per 100 kilograms of carcase weight ; whereas, however, for region 5 this loss of income must be reduced by the weighted average of the variable premiums actually granted and the foreseeable premiums for the remainder of the 1985 marketing year, such average being obtained in accordance with the provi ­ sions of Article 5 (6) ; 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1 837/80, the advance which the Member States are autho ­ rized to pay to producers located in less-favoured agricul ­ tural areas shall be as follows : Regton Advance on premium payable per ewe in ECU 2 3 , of which : Denmark Netherlands Luxembourg Belgium Germany Whereas pursuant to Article 4 ( 1 ) of Commission Regula ­ tion (EEC) No 3007/84 (3), as last amended by Regulation (EEC) No 343/85 (4), the advance is fixed at 30 % of the amount of the estimated foreseeable premium ; whereas under Article 4 (3) of the said Regulation the advance is to be paid only if the amount thereof is at least 1 ECU ; 2,428 3.446 3,349 3.447 3,447 3,354 6,532 3,394 7,597. 4 5 6 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 137, 27. 5 . 1985, p. 22. 0 OJ No L 283, 27. 10 . 1984, p. 28 . ( «) OJ No L 38 , 9 . 2. 1985, p. 12. No L 321 /66 Official Journal of the European Communities 30 . 11 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 198S. For the Commission Frans ANDRIESSEN Vice-President